Jackson, Justice.
This suit was brought against the city and certain keepers of the guard-house and policemen for false imprisonment and unreasonable compulsory detention. The .plaintiff was non-suited and excepted.
1. The non-suit was right so far as the city is concerned, under the decision in Cook vs. the City of Macon, 54 Ga., 468.
2. Was the judgment right as respects the officers who made the arrest and detained the plaintiff ? We think that the true rule is, where arrest is made on suspicion that one has violated a law of the state, .it is the duty of the officers, whether policemen or station-hoRse keepers, to take the person arrested before a magistrate and have the suspicion judicially verified within a reasonable time. The rule may be otherwise in ease of mere violations of city ordinances. Indeed, in such cases the practice, we believe, is to take parties to the recorder’s court the next day, and such is the law — at least no law against it occurs to ’us. But as this man was arrested on suspicion of having escaped from the penitentiary, and thereby having committed a crime against the state, he ought to have been taken before some officer authorized by law to commit or discharge him within a reasonable time ; otherwise he might be detained indefinitely at the will or caprice of the police or of the station-house keeper.
3. In this case, whether or not he was unreasonably de*296tained, is a question for the jury, upon which we express no opinion. It should be left to that body to determine it when the case is again tried, and each officer should be dealt with as his conduct individually showed any illegal arrest, or any unreasonable detention of the plaintiff.
4. If it turn out on the trial that the plaintiff was an escaped convict when he was arrested, then his arrest was right, and the only recovery which he could make would bo for detention alone ; and he would have to make a strong case, and show that he was unnecessarily and oppressively kept in custody, and not Iona fide, and with a view to have the truth judicially ascertained within a reasonable time.
The fact that the plaintiff when arrested was a convict and had escaped, is for the defendant to show, and it must be shown by competent proof.
5. Competent proof to establish the guilt of the plaintiff is the best which the nature of the case admits. Of his conviction and the time of sentence, the best evidence is the record of that conviction and sentence ; of his escape, parol proof, of course, is admissible; but the mere oral evidence of the officer who made the arrest and who is one of the defendants, that he afterwards ascertained that plaintiff was an escaped convict, is the merest hearsay, and is not legal evidence at all, unless he ascertained it from plaintiff, which is not pretended.
Inasmuch as the judgment of the court below was not in accordance with .the views hereinbefore expressed, except as to the City of Atlanta, it is ordered that the judgment be affirmed in so far as the non-suit in respect to the city is concerned, and that it be reversed as regards the other parties, and a new trial be awarded as to them.
Judgment affirmed in part and reversed in part.